
	
		I
		111th CONGRESS
		1st Session
		H. R. 3494
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Ms. Kaptur introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to authorize the
		  availability of appropriated funds for international partnership contact
		  activities conducted by the National Guard, and for other
		  purposes.
	
	
		1.Availability of appropriated
			 funds for international military-to-civilian and civilian-to-civilian contact
			 activities conducted by the National Guard
			(a)In
			 generalChapter 1007 of title 10, United States Code, is amended
			 by adding at the end the following new section:
				
					10219.International
				military-civilian contact activities conducted by the National Guard:
				availability of appropriated funds to support activities
						(a)Availability of
				appropriated funds; authorized purposesFunds appropriated to the
				Department of Defense shall be available for the payment of costs incurred by
				the National Guard (including the costs of pay and allowances of members of the
				National Guard) in conducting international military-to-civilian contacts,
				civilian-to-civilian contacts, and comparable activities for purposes as
				follows:
							(1)To support the
				objectives of the commander of the combatant command for the theater of
				operations in which such contacts and activities are conducted.
							(2)To build
				international civil-military partnerships and capacity.
							(3)To strengthen
				cooperation between the departments and agencies of the United States
				Government and agencies of foreign governments.
							(4)To facilitate
				intergovernmental collaboration between the United States Government and
				foreign governments.
							(5)To facilitate and
				enhance the exchange of information between the United States Government and
				foreign governments on matters relating to defense and security.
							(b)Limitations(1)Funds shall not be
				available under subsection (a) for contacts and activities described in that
				subsection that are conducted in a foreign country unless jointly approved by
				the commander of the combatant command concerned and the chief of mission
				concerned.
							(2)Funds shall not be available under
				subsection (a) for the participation of a member of the National Guard in
				contacts and activities described in that subsection in a foreign country
				unless the member is on active duty in the Armed Forces at the time of such
				participation.
							(c)ReimbursementIn
				the event of the participation of personnel of a department or agency of the
				United States Government (other than the Department of Defense) in contacts and
				activities for which payment is made under subsection (a), the head of such
				department or agency shall reimburse the Secretary of Defense for the costs
				associated with the participation of such personnel in such contacts and
				activities. Amounts reimbursed the Department of Defense under this subsection
				shall be deposited in the appropriation or account from which amounts for the
				payment concerned were derived. Any amounts so deposited shall be merged with
				amounts in such appropriation or account, and shall be available for the same
				purposes, and subject to the same conditions and limitations, as amounts in
				such appropriation or account.
						(d)DefinitionsIn
				this section:
							(1)The term
				military-to-civilian contacts means the following:
								(A)Contacts between
				members of the Armed Forces and foreign civilian personnel.
								(B)Contacts between
				members of foreign Armed Forces and United States civilian personnel.
								(2)The term
				civilian-to-civilian contacts means contacts between United States
				civilian personnel and foreign civilian personnel.
							(3)The term
				United States civilian personnel means the following:
								(A)Personnel of the
				United States Government (including personnel of departments and agencies of
				the United States Government other than the Department of Defense) and
				personnel of State and local governments of the United States.
								(B)Members and
				employees of the legislative branch, and non-governmental individuals, if the
				participation of such individuals in contacts and activities described in
				subsection (a)—
									(i)contributes to
				responsible management of defense resources;
									(ii)fosters greater
				respect for and understanding of the principle of civilian control of the
				military;
									(iii)contributes to
				cooperation between foreign military and civilian government agencies and
				United States military and civilian governmental agencies; or
									(iv)improves
				international partnerships and capacity on matters relating to defense and
				security.
									(4)The term
				foreign civilian personnel means the following:
								(A)Civilian personnel
				of foreign governments at any level (including personnel of ministries other
				than ministries of defense).
								(B)Non-governmental
				individuals of foreign countries, if the participation of such individuals in
				contacts and activities described in subsection (a) will further the
				achievement of any matter set forth in clauses (i) through (iv) of paragraph
				(3)(B).
								.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						10219. International military-civilian contact activities
				conducted by the National Guard: availability of appropriated funds to support
				activities.
					
					.
			
